Ackerson, P. J.
(dissenting). I believe the motion to restore the above-entitled claims to the calendar of this court should be granted. I believe that the claim*104ant herein is entitled to have its day in court. These claims were regularly filed in this court and set forth that the claimant is entitled to a substantial amount of money for extra work and materials and for damages by reason of negligent engineering and inspection on the part of the State in connection with two highway contracts. No notices of intention were ever filed as required by section 264 of the Code of Civil Procedure. The claimant, however, endeavored to remedy this defect by going to the legislature. The legislature, by chapter 603 of the Laws of 1918, which became a law on May 10, 1918, passed an act entitled “An act to confer jurisdiction on the court of claims to hear, audit and determine the alleged claims of the Cooper-Snell Company against the state for damages alleged to have been sustained by such company and to render judgment therefor.”
This act, it will be seen, therefore referred specifically to these very claims in its title. It referred to them more specifically in the body of the act itself. It required such claims to be filed with the Court of Claims within six months from the time this act takes effect and then adds the following clause: “ But such claims shall not be defeated nor the jurisdiction of such court impaired because of the failure to file notice of intent to file such claims as provided for by section 264 of the Code of Civil Procedure.”
My associates contend that under this act these claims should have been refiled within six months from May 10, 1919. These claims were on file during all of that time. There is nothing said in the act about refiling them. My reasons for this position are set forth in the dissenting opinion in the case of Ross v. State of New York, 103 Misc. Rep. 196. That dissenting opinion has never been overruled, so far as I am
*105aware, but the principles I there contended for have been specifically approved by the Appellate Division in the ease of Rogers v. State of New York, 184 App. Div. 341, where the learned presiding justice of the Appellate Division used this language: ‘ ‘ The statute gives permission to file a claim within a year after the act takes effect, that is, to May 4, 1917. Concededly no new claim was filed after the act took effect but the claim had been filed before that time. It would seem an unnecessary ceremony to refile a claim already filed. The spirit of the statute should save any claim filed before May 4, 1917. The statute is remedial and. if the only fault with reference to the appellants’ claims is the failure to file a notice of intention, the objection seems so technical, where the claim itself is duly filed, that the statute may be given the broad and liberal interpretation we have suggested.”
The position taken by the majority of this court in dismissing the claim of Glenn Boss was affirmed by the Appellate Division but upon entirely different grounds than those mentioned in the prevailing opinion in this court. The principles contended for in the dissenting opinion in this case in this court were not disapproved. Judge Woodward in his opinion in the Appellate Division has taken the position that it was unnecessary to consider that question. He used this language: “ The suggestion of the claimant’s counsel that the claim filed with the Board of Claims in 1914, after the two years’ limit had been passed, may be accepted by the Court of Claims under this special statute need not be considered because this claim was one which as between individuals would have constituted a cause of action ‘ to recover damages for a personal injury, resulting from negligence ’ * * * and no right would have survived the three years next succeeding *106the accident on the 16th of September, 1911, if the State had been an individual or corporation.”
To recapitulate, we now have this situation: These claims were filed in May and June, 1914. They were claims which the court did not have jurisdiction to hear unless a notice of intention was filed in accordance with section 264 of the Code of Civil Procedure. No such notice was filed. The legislature thereafter passed an act giving this court jurisdiction to hear these specific claims notwithstanding no notice ox intention was filed, which act became a law May 10, 1918. Thereafter, and on January 6, 1919, this court dismissed these claims upon the ground that no notice of intention was filed. Such order dismissing these claims in view of the act of the legislature giving the court the power to hear those claims, as above referred to, was wrong and made, in my judgment, under a misapprehension of the law. The claims should now, therefore, be restored to the calendar and the claimant given its day in court.
Chapter 603 of the Laws of 1918 did not call for a refiling of these claims. They were on file at all the times mentioned in that act for them to be on file. The reason for not refiling the claims after the special act was passed was set forth in the dissenting opinion in the Glenn Ross case in this court and approved in the opinion of Presiding Justice Kellogg in the case of Rogers v. State, above referred to. The application of the claimant, therefore, to have the claims restored to the calendar should be granted.
o
Motions denied, without prejudice.